DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
It is acknowledged that claim 1 was amendment to incorporate claims 2, 12 and 13.  Where claim 13 and its dependent claims were indicated as allowable in the previous Office Action (09/17/2020).
Claims 15-20 were newly added.  Claim 15 recites the limitations of claim 1 in the form of non-transitory computer-readable medium.
Claims 6, 10 and 14 were also amended to correct dependencies and form.
Claims 2, 12 and 13 were canceled.
Reasons for Allowance
3.	The following is an examiner's statement of reasons for allowance: The present application has been thoroughly reviewed. Upon searching a variety of databases, the examiner respectfully submits that claims 1, 3-11, 14-20 are allowed for the following reason:
	Any individual or combination of any of these prior art does not explicitly teach or suggest: generating a first ranked list of the listings based at least in part on the serving vector that maximizes the decomposed multi-objective function, wherein the serving vector is sorted by probability in a descending order, iteratively post-processing the serving vector after the first ranked list is returned based on the sorted serving vector, the iterative post-processing comprising: picking a first listing from the first ranked list, initializing a set as the null 
An updated search of prior art has been conducted.  The prior art search and investigated, do not fairly teach or suggest the subject matter as described by the combination of elements highlighted above with the elements presented in each of the independent claims 1 and 15.  Therefore claims 1 and 15 are allowed along with their respective dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157.  The examiner can normally be reached on Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS TRUONG/Primary Examiner, Art Unit 2152